Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 7-11, 13-18, 20, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites limitations that include an article sorting system having a security inspection function, comprises:
a security inspection machine comprising a detector,
a security inspection driving device and a security inspection channel, and
a sorting robot matched with the security inspection channel in space,
wherein the sorting robot is configured to move a received article to be sorted on the security inspection driving device so that the article to be sorted passes through the security inspection channel and accepts a security detection performed by the detector in the security inspection channel; or
the article sorting system comprises:
a security inspection machine comprising a detector and a security inspection channel, and
a sorting robot matched with the security inspection channel in space,
wherein the sorting robot is configured to move a received article to be sorted so that the article to be sorted passes through the security inspection channel and accepts a security detection performed by the detector in the security inspection channel;
wherein the security inspection machine is in communication with the sorting robot, and
the sorting robot is configured to, before entering the security inspection machine, send an identifier of the sorting robot to the security inspection machine.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        February 17, 2021